Portage App. No. 2004-P-0106, 2005-Ohio-6710. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 3 of the court of appeals’ Judgment Entry filed February 13, 2006:
“Whether a defendant’s failure to timely respond to the State’s request for reciprocal discovery is a period of delay occasioned by the ’neglect’ or ’improper act’ of the defendant that tolls the speedy trial time pursuant to R.C. 2945.72(D), even in the absence of a Crim.R. 16 demand for discovery.”
*1404Resnick and O’Donnell, JJ., dissent.
The conflict case is State v. Larsen (Mar. 22, 1995), Medina App. No. 2363-M, 1995 WL 125577.
Sua sponte, cause consolidated with 2006-0022, State v. Palmer, Portage App. No. 2004-P-0106, 2005-Ohio-6710.